                          Case 3:19-mj-06802-ATB Document 2 Filed 06/26/19 Page 1 of 3

 AO   91   (Rev. 02/09) Criminal Complaint



                                             UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Western District of Texas                                                   23



                                                                                                                                    -
                       United States of America                                                                    %Ii.L
                                     V.

                           Kimberly Calzada                                   Case No.
                                                                                                                           r
                           Suzeth Calzada
                           Elizabeth Pinales                                              2jQ229
                                 Defendant

                                                       CRIMINAL COMPLAINT

              I,   the complainant in this case, state that the following is true to the best of my knowledge and belief.

              On or about the date of 06/24/2019        in the county of Hudspeth               in the      Western            District of
       Texas          the defendant violated
                             ,                             21                U. S. C. §   841 (a) (1) and 846
  an offense described as follows:

Knowingly, intentionally and unlawfully; manufacture, or distribute, or dispense or possess with intent to manufacture,
distribute, or dispense a controlled substance; to wit approximately 3.55 kilograms of cocaine, a Schedule I controlled
substance, in violation of Title 21 U.S.C. 841 (a) (1).

Knowingly, intentionally, and unlawfully; conspired, combined, confederated, and agreed with others to possess with intent
to distribute a controlled substance, to wit approximately 3.55 kilograms of cocaine, a Schedule I controlled substance, in
violation of Title 21 U.S.C. 846.



         This criminal complaint is based on these facts:
See attached Affidavit, which is marked Attachment 'A, and which is incorporated by reference as if fully set out herein.




                   Continued on the attached sheet.



                                                                                                Complainant s signature

                                                                                     DEA Special Agent, Jorge A. Cerda
                                                                                              Printed name and title

 Sworn to before me and signed in my presence.


 Date:       06/26/2019
                                                                                                   Judge 's signature

City and state:                     El Paso, TX                                           United States Magistrate Judge
                                                                                                 Printed name and title
                                                                                          crct      1.         ror
           Case 3:19-mj-06802-ATB Document 2 Filed 06/26/19 Page 2 of 3
United States of America
         V.
 Kimberly Caizada
  Suzeth Caizada
 Elizabeth Pinales


                                      ATTACHMENT "A"
                                        AFFIDAVIT
       I, Jorge A. Cerda, Affiant, being duly sworn, state that the following information is true
and correct to the best of my knowledge and belief:

The following information is based upon information provided to me by other agents and is
presented as probable cause to arrest Kimberly Calzada, Suzeth Caizada, and Elizabeth Pinales.
Since this affidavit is being submitted for the limited purpose of establishing probable cause,
your Affiant has not included each and every known fact regarding this investigation. More
specifically, your Affiant has set forth oniy pertinent facts that your Affiant believes are
necessary to establish probable cause.

Your Affiant knows that on June 24, 2019 United States Border Patrol Agents Jose Pacheco,
Rafael Rolon, and Lorenzo Lozano, along with his Department issued canine Django-A, were
assigned to the traffic check duties at the United States Border Patrol Checkpoint west of Sierra
Blanca, Texas on 1-10 east mile marker 102.5

At approximately 9:15 p.m., an eastbound Greyhound bus entered the checkpoint and was
inspected by Border Patrol Agents, for the purpose of immigration inspection of its passengers.
Agent Pacheco and Rolon boarded the bus and identified themselves to the passengers as U.S.
Border Patrol Agents. At the time of inspection, agent Pacheco inspected the restroom located in
the rear of the bus for any passengers. As agent Pacheco inspected the restroom, agent Pacheco
opened and searched the trash can. Agent Pacheco discovered a McDonald's food bag that
appeared to have sealed packages that resembled narcotic bundles. Upon discovering the
possible narcotics, agent Pacheco continued his immigration inspection of the passengers.

Agent Pacheco questioned a passenger, later identified as Kimberly Calzada as to where her
property was located in the bus. K. Calzada identified a purse under her sear that belonged to
her. Agent Pacheco asked K. Calzada for consent to search her belongings and K. Calzada,
replied "yes." As agent Pacheco searched her purse, he noticed two packages matching the
packages that were located in the restroom trash. Agent Pacheco asked K. Caizada to close her
purse and continued his inspection of the remaining passengers in the bus.

Once agents Pacheco and Rolon had completed their immigration inspection, agent Pacheco
advised agent Lozano of the possible narcotics. At that time, agent Pacheco asked K. Calzada to
grab all her belongings and exit the bus. Agent Pacheco advised K. Caizada that agent Lozano
was going to conduct a non-intrusive sniff of her belongings. As agent Lozano conducted the
non-intrusive canine sniff of K. Calzada's belongings, agent Lozano noticed Django-A alert and
indicate to the black purse for the presence of the odors of controlled substances. Agents
conducted a further inspection of the black purse and discovered two vacuum sealed brick like
bundles wrapped with clear plastic and aluminum foil. The bundles contained a white powdery
substance which later field tested positive for cocaine utilizing Narco pouch #904. At that time,
agent Pacheco advised K. Calzada that she was under arrest due to Django-A alerting and the
discovery of illegal narcotics. K. Caizada was placed under arrest and escorted inside the
checkpoint.

Once K. Calzada was placed under arrest, agents escorted all the remaining passengers off the
bus so that agent Lozano along with canine Django-A could conduct a non-intrusive canine sniff

                                                                                       Page   1   of2
           Case 3:19-mj-06802-ATB Document 2 Filed 06/26/19 Page 3 of 3
United States of America
         V.
 Kimberly Caizada
  Suzeth Caizada
 Elizabeth Pinales

of the passenger area of the bus. Agent Lozano noticed canine Django-A alert and indicate to the
trash can located in the restroom of the bus for the presence of odors of controlled substances.
Agent Lozano searched the trash can and discovered four vacuum sealed brick like bundles. The
bundles had the same wrapping as the ones found in K. Calzada's purse.

Agent Pacheco remembered seeing a McDonald's bag in between two empty seats during his
initial inspection of the bus. Agent Pacheco had previously questioned a male passenger in the
bus as to the McDonald's bag. The male passenger advised Pacheco that it belonged to two
females who had moved to other empty seats. The male passenger pointed at the two females
later identified as Suzeth Calzada and Elizabeth Pinales.

Agent Pacheco asked S. Calzada if she was related to the female (K. Calzada) and she replied
"yes, she is my sister." She also claimed that all three were traveling together. At that time, both
Suzeth Calzada and Elizabeth Pinales were escorted inside for further questioning.

Once inside the checkpoint office, Agent Juan Harcies read Kimberly Calzada, Suzeth Calzada,
and Elizabeth Pinales individually their Miranda Rights as per Department form 1-2 14, as
witnessed by Agent Jose Pacheco. All three acknowledged understanding their rights by signing
a Department form 1-2 14. All three waived their right to legal counsel.

During further questioning, Kimberly Clazada, Suzeth Calzada, and Elizabeth Pinales
individually admitted to agents that they had been hired by an unidentified individual in Ciudad
Juarez, Mexico to smuggle approximately one kilogram of cocaine each to Arkansas. All three
females were expecting to get paid $500 per bundle. Suzeth Calzada and Elizabeth Pinales
admitted to have concealed their packages in the trash can of the bus to avoid detection from
U.S. Border Patrol.

DEA Special Agent Jorge A. Cerda and Allan Russo were contacted and informed of the arrest
and responded to the checkpoint. On June 25, 2019, SA Cerda and SA Russo arrived at
approximately 9:30 a.m and were apprised of the information pertaining to the case. At
approximately 2:00 p.m., Agents Cerda and Russo transported all three females to the El Paso
Detention Facility for further processing.

The facts of the case were presented to Assistant United States Attorney (AUSA) Jose Acosta
who authorized the case for federal prosecution.

Based on the above information, your Affiant believes that Kimberly Calzada, Suzeth Calzada,
and Elizabeth Pinales did knowingly, intentionally, and unlawfully possess with intent to
distribute a controlled substance, to wit approximately 3.55 kilograms of cocaine, a Schedule I
controlled substance, in violation of Title 21 U.S.C. 841 (a) (1) and knowingly, intentionally, and
unlawfully conspired and agreed with others to possess with intent to distribute a controlled
substance, to wit approximately 3.55 kilograms of cocaine, a Schedule I controlled substance, in
violation of Title 21 U.S.C. 846.


       DEA Special Agent,                                  United States Magistrate Judge
        Jorge A. Cerda                                                  r.




                                                                                        Page 2 of 2
